                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

CHRISTY-ANNE ARANCIBIA,

     Plaintiff,

v.                                      Case No: 8:19-cv-1296-T-33AAS

ABC FINANCIAL SERVICES, INC.,

     Defendant.
                                /

                                ORDER

     This matter comes before the Court sua sponte. Plaintiff filed

this action on May 30, 2019. (Doc. #1). The Court takes this

opportunity to address service of process as required by Federal

Rule of Civil Procedure 4.

     A plaintiff has 90 days from the filing of the complaint to

effect service of process. Rule 4(m), Fed. R. Civ. P. “If a

defendant is not served within 90 days after the complaint is

filed, the court . . . must dismiss the action without prejudice

against that defendant or order that service be made within a

specified time.” Id. Furthermore, “[u]nless service is waived,

proof of service must be made to the court. Except for service by

a United States marshal or deputy marshal, proof must be by the

server’s affidavit.” Fed. R. Civ. P. 4(l). Accordingly, Plaintiff

is directed to effect service of process as required by Rule 4,

Fed. R. Civ. P., and file proof thereof with the Court as soon as
service has been effected.

      The Court also takes this opportunity to remind counsel that

the Court’s permission is required to extend deadlines imposed by

the Court or the Rules. Indeed, as noted on the undersigned’s

webpage, while

      [t]he Court encourages the parties to work together in
      a collegial manner with respect to all pending matters;
      however, it is solely the Court’s province to grant an
      extension of time. Notably, after a defendant has been
      served, if that defendant needs additional time to
      respond to the complaint, that defendant should file a
      motion requesting an extension of time, rather than
      informally seeking an extension of time from plaintiff’s
      counsel. An informal agreement without the benefit of a
      Court Order is insufficient. If defense counsel is a
      member of the Florida Bar, but is not admitted to
      practice in the Middle District of Florida, defense
      counsel should reach out to Judge Covington’s Chambers
      so that appropriate arraignments can be made. If defense
      counsel does not meet the requirements for being
      admitted to practice in this Court, defense counsel
      should retain local counsel and seek admission on a pro
      hac vice basis.

United States District Court, Middle District of Florida, Judicial

Info, Virginia M. Hernandez Covington, General Matters, Requests

for                Extension                of                Time,

http://www.flmd.uscourts.gov/judges/virginia-covington.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      Plaintiff is directed to effect service of process as required

by Rule 4, Fed. R. Civ. P., and file proof thereof with the Court

upon service being effected.
     DONE and ORDERED in Chambers in Tampa, Florida, this 31st day

of May, 2019.
